Mr. Justice Waterman. The finding of the coroner’s jury, introduced in evidence, that the railroad company is responsible, etc., can not hav.e failed to be highly prejudicial to the defendant. That the conclusions of a tribunal in a matter wherein a party had no opportunity either to influence its determination, or to have prevented his adversary from doing so, ought not to be adduced as evidence against him, seems too clear for discussion. The first maxim in the administration of the law is aAudi alterampa/rtem” or, as expressed in Broom’s Legal Maxims, “Ho man should be condemned unheard.” To permit the conclusions of a coroner’s jury, imputing negligence and casting the blame for the death of an individual upon a party who was in no wise, save as one of the human beings of the world, a party to its proceedings, and had neither voice in the selection of the triers nor opportunity to place before them aught that might tend to show his own innocence, is to condemn one unheard, and to violate the most fundamental of all principles applicable to proceedings in courts of justice. "We do not understand that our Supreme Court have authorized the reception in evidence of such verdicts as this, and we look upon the case of P. C. & St. L. Ry. Co. v. McGrath, 115 Ill. 172, as containing an intimation that they are not to be admitted. What is said in Lake Shore & Michigan Southern Ry. Co. v. Taylor, 46 Ill. App. 506, as to the admissibility of the verdicts of coroners’ juries, is applicable to this case. The judgment of the Superior Court is reversed and the cause remanded. Hmersed mid remcmded.